                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 JOSHUA F. COTTON,                             CV-17-125-GF-BMM

         Plaintiff,                            ORDER

 v.

 BNSF RAILWAY COMPANY, a
 Delaware Corporation,

         Defendant.


      Plaintiff, has moved for admission of C. Kiel Garella (Mr. Garella), (Doc.
51), to practice before this Court in this case with David K.W. Wilson, Jr, Esq. to
act as local counsel. Mr. Garella’s application appears to be in compliance with
L.R. 83.1(d).

      IT IS HEREBY ORDERED:

      Plaintiff’s’ motion to allow Mr. Garella to appear on his behalf (Doc. 51) is
GRANTED on the following conditions:

      1. Local counsel, will be designated as lead counsel or as co-lead counsel
with Mr. Garella. Mr. Garella must do his own work. He must do his own
writing, sign his own pleadings, motions, briefs and other documents served or
filed by him, and, if designated co-lead counsel, must appear and participate
personally in all proceedings before the Court. Local counsel, shall also sign such
pleadings, motions and briefs and other documents served or filed.

                                       -1-
      2. Admission is not granted until Mr. Garella, within fifteen (15) days from
the date of this Order has filed an acknowledgment and acceptance of his
admission under the terms set forth above.

      3. Admission is personal to Mr. Garella.

      DATED this 17th day of June, 2019.




                                      -2-
